  Case: 1:20-cv-04699 Document #: 44-1 Filed: 09/08/20 Page 1 of 8 PageID #:672




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

IN RE: TIKTOK, INC.,                     MDL No. 2948
CONSUMER PRIVACY
LITIGATION                               Master Docket No. 20-cv-4699

                                         Judge John Z. Lee

                                         Magistrate Judge Sunil R. Harjani

This Document Relates to All Cases



          DECLARATION OF DANIEL C. GIRARD IN SUPPORT OF
APPLICATION OF D.M. PLAINTIFFS FOR APPOINTMENT OF GIRARD SHARP LLP
                TO PLAINTIFFS’ STEERING COMMITTEE
  Case: 1:20-cv-04699 Document #: 44-1 Filed: 09/08/20 Page 2 of 8 PageID #:673




I, Daniel C. Girard, declare as follows:

       1.     I am the founder and managing partner of Girard Sharp LLP, counsel for the D.M.

Plaintiffs in the above-captioned multidistrict litigation. I submit this declaration in support of

the Application of D.M. Plaintiffs for Appointment of Girard Sharp to Plaintiffs’ Steering

Committee. I have personal knowledge of the facts stated herein and, if called upon to do so,

could and would testify competently thereto.

       2.     On May 8, 2020, my firm filed a class action in the Northern District of California

alleging that Defendants TikTok Inc. and ByteDance Inc. obtained and stored users’ biometric

identifiers without adequate informed consent in violation of the Illinois Biometric Information

Privacy Act, or BIPA. See D.M. et al. v. TikTok, Inc. et al., No. 20-03185 (N.D. Cal.). Girard

Sharp is counsel of record for the D.M. Plaintiffs: D.M and A.M., minors, by and through their

guardian Porchia Heidelberg, A.O, a minor, by and through his guardian Jasmin Beverley, and

M.P., a minor, by and through her guardian Requeenis Gilder.

       3.     Girard Sharp respectfully seeks appointment on the Steering Committee, or in such

other capacity as the Court may order.

         Background of This Litigation and Girard Sharp’s Involvement to Date

       4.     Before filing the D.M. Plaintiffs’ action, Girard Sharp investigated the facts

surrounding TikTok’s collection and storage of facial geometry data from app users, including

minors. Girard Sharp lawyers also analyzed TikTok’s privacy policies, arbitration provision,

and putative contract formation process (as it evolved over time) and interviewed numerous class

members.

       5.     Girard Sharp has consulted, among other experts, an expert on the acquisition and

storage of biometric data. These consultations have shown how readily companies like TikTok



                                                1
  Case: 1:20-cv-04699 Document #: 44-1 Filed: 09/08/20 Page 3 of 8 PageID #:674




can collect biometric data without the user’s awareness and the implications for consumers of

the capture of their biometric data, including exposure to the predations of cyber criminals.

Girard Sharp has also consulted an expert in “dark patterns”—elements of design or decision

flow intended to coerce users of websites and smartphone apps—in anticipation of opposing any

motion by Defendants to compel arbitration.

       6.     Girard Sharp has continuously participated in case activities in this litigation,

including before the JPML. See MDL No. 2948, ECF No. 33. Girard Sharp has maintained an

open communication channel and had continuing dialogue with all counsel in the global

litigation. Girard Sharp has shown the ability to work cooperatively with other counsel in many

previous class cases.

       7.     Girard Sharp elected not to participate in the mediation that took place on August

13, given the pending briefing on leadership appointments in the related Northern District of

California litigation. Participation in that mediation was open to all counsel at the invitation of

Northern District of Illinois counsel.

                            Girard Sharp’s Relevant Experience

       8.     Girard Sharp has served in the leadership of many challenging MDLs and

successfully resolved dozens of class cases, often bridging the gap between multiple stakeholders

with divergent interests. We have represented numerous classes in complex settlement dynamics

and ensured that any settlement presented for court approval was fair, adequate, and reasonable.

       9.     Girard Sharp has repeatedly been appointed to leadership positions by federal and

state courts in a variety of substantive legal contexts. Attached as Exhibit A is the firm’s resume,

which provides further information about the firm’s relevant experience.




                                                 2
  Case: 1:20-cv-04699 Document #: 44-1 Filed: 09/08/20 Page 4 of 8 PageID #:675




       10.    I lead the team working on this case. I founded Girard Sharp in 1995 and have led

the firm since then, serving as lead or co-lead counsel in numerous cases. I have specialized in

class actions since 1988 and have litigated many consumer class actions throughout over 30

years of advocacy for plaintiffs.

       11.    In 2015, Chief Justice Roberts appointed me to the Standing Committee on Rules

of Practice and Procedure, and in 2018 appointed me to a second term. I also served on the

United States Judicial Conference Advisory Committee on Civil Rules from 2004 to 2010, after

Chief Justice Rehnquist appointed me to that committee. I am a member of the Council of the

American Law Institute, currently serving as Chair of Audit Committee, a member of the

Consultative Group for the Principles of the Law, Data Privacy project, and an adviser to the

Reporters responsible for the Restatement of the Law of Torts, Third: Remedies. I am a Life

Fellow of the American Bar Foundation, and I served on the Advisory Board of the Institute for

the Advancement of the American Legal System from 2007 to 2016.

       12.    Some of Girard Sharp’s representative cases, including in this district, are:

      Billitteri v. Securities Am., Inc., No. 3:09-cv-01568-F (N.D. Tex.). Girard Sharp served
       as lead counsel in an action brought by investors in a failed investment scheme who
       asserted claims under Texas state securities laws. Girard Sharp coordinated settlement
       negotiations with bankruptcy trustees and competing plaintiff groups, securing a global
       $150 million settlement. In approving the settlement, U.S. District Judge W. Royal
       Furgeson wrote: “Class counsel in this case possess great competence and experience,
       and the result reached in this case perfectly exemplifies their abilities. The Court has
       been extremely impressed with the conduct, skill, and accomplishment of class counsel
       throughout this litigation.” 2011 WL 3585983, at *8 (N.D. Tex. Aug. 4, 2011).

      Prather v. Wells Fargo Bank, N.A., No. 1:17-cv-00481 (N.D. Ill.). Girard Sharp served
       as co-lead counsel in recent litigation against Wells Fargo under the Telephone Consumer
       Protection Act. With a sharply contested class certification motion pending in the firm’s
       Northern District of California case, Pieterson v. Wells Fargo Bank, No. 3:17-cv-02306,
       Wells Fargo announced a settlement in Prather v. Wells Fargo Bank, N.A., No. 1:17-cv-
       00481, a related case pending in this district. Girard Sharp then worked with all

                                                3
Case: 1:20-cv-04699 Document #: 44-1 Filed: 09/08/20 Page 5 of 8 PageID #:676




    plaintiffs’ counsel to reach a global settlement for $17.85 million providing for recoveries
    of over $400 per claimant for consumers who received unsolicited robocalls from Wells
    Fargo. On December 10, 2019, the Honorable Manish S. Shah granted final approval,
    finding that Girard Sharp and its co-counsel were “well-informed” and “improved the
    settlement” in connection with the transfer of their companion case from California
    federal court, resulting in a “global settlement that resolves multiple putative class
    actions” and “provides meaningful relief” and a “substantial amount of money for
    claimants.” Prather, ECF No. 131. The Seventh Circuit granted the plaintiffs’ motion to
    dismiss a settlement objector’s appeal. No. 20-1080 (7th Cir. Feb. 25, 2020).

   In re USC Student Health Center Litigation, No. 2:18-cv-04258-SVW (C.D. Cal.).
    Girard Sharp is interim co-lead counsel in an action brought by women alleging Dr.
    George Tyndall sexually assaulted them and that USC and the Board of Trustees of USC
    failed to respond appropriately to Dr. Tyndall’s misconduct. Along with co-lead counsel,
    Girard Sharp negotiated a settlement that would create a $215 million fund and require
    USC to adopt and implement procedures to identify and prevent sexual misconduct. The
    Court finally approved the settlement on February 25, 2020.

   In re Target Corp. Customer Data Sec. Breach Litig., MDL No. 2522 (D. Minn. Nov.
    17, 2015). As a member of the Plaintiffs’ Executive Committee in the Target data breach
    litigation, Girard Sharp was instrumental in defending the consumer class action
    settlement against a vigorous objection. See 2015 WL 7253765 (D. Minn. Nov. 17,
    2015), rev’d & remanded, 855 F.3d 913 (8th Cir. 2017), on remand, 2017 WL 2178306
    (D. Minn. May 17, 2017), aff’d, 892 F.3d 968 (8th Cir. 2018).

   Paeste v. Government of Guam, No. 1:11-cv-00008 (D. Guam). Girard Sharp obtained
    a permanent injunction against the government of Guam requiring the timely payment of
    refunds of the Guam Territorial Income Tax. The plaintiffs challenged the government’s
    refund program, pursuant to 42 U.S.C. § 1983, as a violation of equal protection and
    asserted claims under the Organic Act of Guam. The Ninth Circuit affirmed the district
    court’s orders, rejecting Guam’s sovereign immunity and subject matter jurisdiction
    arguments. 798 F.3d 1228, 1234 (9th Cir. 2015), cert. denied, 136 S. Ct. 2508 (2016).

   Corona v. Sony Pictures Entertainment, Inc., No. 2:14-cv-09600-RGK (C.D. Cal.).
    Girard Sharp was co-lead counsel for current and former Sony Pictures Entertainment
    employees whose sensitive personal and financial information was compromised and
    publicly disclosed as a result of a cyberattack attributed to North Korea. The court largely
    denied Sony’s motion to dismiss. 2015 WL 3916744 (C.D. Cal. June 15, 2015). Girard
    Sharp then played a leadership role in negotiating a class settlement that provided a model
    for future data breach settlements, securing: (1) a substantial non-reversionary fund; (2)

                                             4
Case: 1:20-cv-04699 Document #: 44-1 Filed: 09/08/20 Page 6 of 8 PageID #:677




    the defendant’s implementation of more robust data security defenses; and (3) extended
    identity theft protection services for breach victims.

   In re American Express Financial Advisors Securities Litigation, No. 04-cv-01773-DAB
    (S.D.N.Y.). Girard Sharp served as co-lead counsel on behalf of individuals who bought
    financial plans and invested in mutual funds from American Express Financial Advisors.
    The case alleged that American Express steered its clients into underperforming “shelf
    space funds” to reap kickbacks and other financial benefits. The court granted final
    approval of a settlement providing $100 million in cash and other relief.

   In re Peregrine Financial Group Litigation, No. 12-cv-5546 (N.D. Ill.). Working in this
    district, Girard Sharp served as co-lead counsel in litigation that generated over $60
    million in recoveries from U.S. Bank and JPMorgan Chase & Co. for futures and
    commodities investors.

   In re H&R Block Express IRA Litig., MDL No. 1786, No. 4:06-md-1786 (W.D. Mo.).
    Girard Sharp served as co-lead counsel on behalf of consumers who invested in H&R
    Block retirement accounts and were assessed inadequately disclosed fees. The case,
    which involved claims under the Missouri Securities Act of 2003, Missouri’s
    Merchandising Practices Act, and state common law, settled in coordination with an
    action by the New York Attorney General. The $19.5 million settlement fund provided
    consumers full refunds of all fee payments with interest.

   In re High-Tech Employee Antitrust Litig., No. 11-CV-02509-LHK (N.D. Cal.).
    I represented a class representative who objected to a proposed $325 million class action
    settlement. The court sustained the objection, denying preliminary approval, No. 11-CV-
    02509-LHK, 2014 WL 3917126 (N.D. Cal. Aug. 8, 2014), and later approved a revised
    settlement for $415 million, 2015 WL 12991307 (N.D. Cal. Mar. 3, 2015).

   In re Lehman Brothers Holdings Securities & ERISA Litigation, No. 09-MD-2017
    (S.D.N.Y.). I was appointed to the executive committee charged with managing MDL
    proceedings arising out of the collapse of Lehman Brothers Holdings, Inc., the largest
    bankruptcy in American history. Girard Sharp also served as class counsel for a certified
    class of retail investors in Lehman-issued principal protection notes sold by UBS
    Financial Services, Inc. The Lehman litigation yielded recoveries of $735 million.

   In re U.S. Office of Personnel Management Data Security Breach Litigation, No. 15-mc-
    1394 (D.D.C.). I am sole lead counsel for the 21.5 million federal government employees
    whose private information was hacked and taken from U.S. Office of Personnel
    Management databases. The claims against the government arise under the Privacy Act,

                                            5
  Case: 1:20-cv-04699 Document #: 44-1 Filed: 09/08/20 Page 7 of 8 PageID #:678




       5 U.S.C. § 552a, which—like BIPA—provides for statutory damages. 5 U.S.C. §
       552a(g)(4)(A). After the district court dismissed the class claims on standing and
       immunity grounds, Girard Sharp coordinated a team effort among plaintiffs’ counsel that
       led to a complete reinstatement of the claims. In re U.S. Office of Pers. Mgt. Data Sec.
       Breach Litig., 928 F.3d 42 (D.C. Cir. 2019).

      In re Yahoo! Mail Litigation, No. 5:13-cv-4980-LHK (N.D. Cal.). Girard Sharp served
       as co-lead counsel for a class of non-Yahoo Mail subscribers who alleged that Yahoo
       illegally intercepted their e-mails to Yahoo Mail subscribers, extracting and using the
       content in violation of state and federal data privacy laws. This court granted the
       plaintiffs’ motion for class certification, 308 F.R.D. 577 (N.D. Cal. 2015), and following
       cross-motions for summary judgment the matter was successfully resolved.

      In re Lenovo Adware Litigation, MDL No. 2624 (N.D. Cal.). Girard Sharp is co-lead
       counsel for a class of computer purchasers whose online activities were surreptitiously
       monitored by pre-installed software. The undisclosed spyware degraded the computers’
       performance, operating continuously in the background as it analyzed browsing activity
       and injected ads into visited webpages. The court certified a nationwide indirect
       purchaser class for trial on privacy claims. 2016 WL 6277245 (N.D. Cal. Oct. 27, 2016).
       After the defendants agreed to a non-reversionary cash settlement, Girard Sharp designed
       a claims procedure that allowed each participating class member to choose between (1)
       completing a short online claim form to receive an estimated $40 cash payment for every
       purchased computer, or (2) submitting receipts or other documentation to recover sums
       actually expended as a result of the spyware being on the computer, up to $750. The
       court granted final approval of the settlement, see 2019 WL 1791420 (N.D. Cal. Apr. 24,
       2019), and Girard Sharp continues to supervise distribution of the fund.

       13.    Girard Sharp has the necessary resources to represent the proposed class in this

action, whether through settlement, trial or appeal. For example, in Skold v. Intel Corp., No. 1-

05-CV-039231 (Cal. Super. Ct., Santa Clara Cty.). Girard Sharp represented Intel consumers

through a decade of hard-fought litigation, ultimately certifying a nationwide class under an

innovative “price inflation” theory and negotiating a settlement that provided refunds and $4

million in cy pres donations. In approving the settlement, the court wrote: “It is abundantly clear

that Class Counsel invested an incredible amount of time and costs in a case which lasted




                                                6
   Case: 1:20-cv-04699 Document #: 44-1 Filed: 09/08/20 Page 8 of 8 PageID #:679




approximately 10 years with no guarantee that they would prevail. . . . Simply put, Class Counsel

earned their fees in this case.”

        14.    Girard Sharp is fully prepared to commit whatever time and resources are needed

to achieve the best possible outcome for the class in this case. The firm is self-funded and does

not rely on litigation finance.

        15.    The attorneys assigned to this matter at my firm are, in addition to the undersigned,

Jordan Elias and Adam E. Polk. As relevant here, Mr. Elias published a well-received article on

privacy topics, Course Correction—Data Breach as Invasion of Privacy, 69 Baylor L. Rev. 574

(2018), and took the lead in the briefing to the full Third Circuit in the landmark contested

antitrust class action settlement with the De Beers diamond cartel. See Sullivan v. DB Invs., Inc.,

667 F.3d 273 (3d Cir. 2011) (en banc). Mr. Polk currently heads the ABA’s Class Actions and

Derivative Suits Committee and serves as co-lead counsel in In re Subaru Battery Drain Product

Liability Litigation, No. 20-3095 (D.N.J.). The experience and qualifications of each member

of our team are described more fully in the firm resume attached hereto as Exhibit A.

                                            * * *

       I declare under penalty of perjury under the laws of the United States that the foregoing is

true and correct. Executed on September 8, 2020.


                                              /s/ Daniel C. Girard
                                              Daniel C. Girard




                                                 7
